In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-106 CV

____________________


STEPHEN C. WATSON, Appellant


V.


BONNIE JEAN LYONS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. 39048




MEMORANDUM OPINION (1)
	On July 1, 2004, we notified the parties that the appeal would be dismissed for want
of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the record.  Appellant did not respond.  The
appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20.1. 
There being not satisfactory explanation for the failure to file the record, the appeal is
dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against
appellant.
	APPEAL DISMISSED.	
										PER CURIAM
Opinion Delivered August 12, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.